
	

114 SRES 155 ATS: Establishing May 2, 2015, as a Day of Recognition for Ebola Orphans to express support for the children and families affected by the 2014 Ebola outbreak in West Africa by promoting awareness of the children of West Africa who have been orphaned by the 2014 Ebola epidemic, celebrating those who have recognized and are working to fulfill the needs of those children, and encouraging the people of the United States to continue to support the people of West Africa.
U.S. Senate
2015-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 155
		IN THE SENATE OF THE UNITED STATES
		
			April 29, 2015
			Mr. Inhofe (for himself and Ms. Klobuchar) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		May 5, 2015Committee discharged; considered and agreed toRESOLUTION
		Establishing May 2, 2015, as a Day of Recognition for Ebola Orphans to express support for the
			 children and
			 families affected by the 2014 Ebola outbreak in West Africa by promoting
			 awareness of the children of West Africa who have been orphaned by the
			 2014 Ebola epidemic, celebrating those who have recognized and are working
			 to fulfill the needs of those children, and encouraging the people of the
			 United States to continue to support the people of West Africa.
	
	
 Whereas the 2014 Ebola outbreak in West Africa reached epidemic proportions; Whereas the World Health Organization reports that there have been over 14,800 laboratory-confirmed cases of Ebola in Guinea, Liberia, and Sierra Leone as of April 19, 2015;
 Whereas the World Health Organization reports that there have been over 10,800 deaths from Ebola in Guinea, Liberia, and Sierra Leone as of April 19, 2015;
 Whereas the United Nations Children's Fund (UNICEF) estimates that as of February 2015, nearly 11,000 children in West Africa have lost 1 or both parents due to the 2014 Ebola outbreak;
 Whereas some families reject Ebola orphans out of fear of the disease; Whereas the United States authorized $750,000,000 to support up to 3,000 United States troops in Monrovia, Liberia, to respond to the Ebola crisis; and
 Whereas United States citizens have given time and resources to assist the people of West Africa, including Ebola orphans: Now, therefore, be it
		
	
 That the Senate— (1)recognizes May 2, 2015, as a Day of Recognition for Ebola Orphans, to promote awareness of the children of West Africa orphaned by the 2014 Ebola outbreak;
 (2)supports the goals and work of those who are addressing the developing Ebola orphan crisis in West Africa; and
 (3)encourages the people of the United States to consider the needs of the children of West Africa who were orphaned by the 2014 Ebola epidemic.
			
